Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chao Gao on 3/2/2021.

The application has been amended as follows: 

	In claim 4, please replace [500 g.mol-1 and 20000 g.mol-1] with --500 g/mol and 20000 g/mol--.
	In claim 8, please replace [(meth) acrylic acid ester] with --(meth)acrylic acid ester--
	In claim 8, please replace [consisting of : hydroxyl-functional] with                                   --consisting of: hydroxyl-functional--.
	In claim 12, please insert --, wherein the equivalent ratio of OH groups of the at least one hydroxyl-functional (meth)acrylic acid ester of at least one polymer chain b) and, if present the monohydric alcohol, which is not a polymer, containing at least one (meth)acryloyl group c) to 
	In claim 15, please replace [a radiation] with --radiation--.
	In claim 16, please replace [mineral substrate like glass] with --glass--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a urethane (meth)acrylate comprising residual isocyanate groups as claimed in claim 1. The closest prior art of record, Heischkel (U.S. PGPUB No. 2006/0052571), teaches a urethane (meth)acrylate comprising residual isocyanate groups but fails to teach the equivalent ratio of OH groups to NCO groups as claimed in claim 1. A further search of the prior art failed to teach or suggest the claimed equivalent ratio. Therefore, claim 1 is allowable over the prior art of record. Claims 2-9 and 11-20 require all the limitations of the allowable urethane (meth)acrylate of claim 1 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 and 11-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
March 5, 2021Primary Examiner, Art Unit 1796